Citation Nr: 0635467	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for a lumbar spine 
disability, claimed as disc space narrowing.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied service connection for disc 
space narrowing, lumbar spine, and for disability of the 
right eye.  The veteran perfected a timely appeal of these 
determinations to the Board. 

In June 2006, the veteran, accompanied by this 
representative, testified before the undersigned Veteran's 
Law Judge at the local regional office.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.  

The issue of entitlement to service connection for a lumbar 
spine disability, claimed as disc space narrowing, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed a right eye disability during service.

CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim and advised of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment reports, a VA examination 
report, and statements submitted by the veteran and his 
representative in support of the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having some 
degree of refractive error.  In this regard, the Board notes 
that under 38 C.F.R. § 3.303(c) congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  But even if 
the veteran's right eye disability was considered a disease 
or injury for purposes of service connection, the evidence in 
this case does not support a connection with his service. 

Here, the veteran reports that he suffered gunpowder burns to 
his face and eye when a round of ammunition exploded in the 
chamber of his rifle during a live fire exercised in the 
service.  The veteran also reported minor shrapnel injuries 
to his face from this same incident, which the veteran 
testified were removed.  An x-ray report of the veteran's 
face and eye dated in March 1994 indicates that no foreign 
body was found.  The veteran contends that the eyesight in 
his right eye has been adversely affected by this incident.  
Specifically, the veteran testified that he had 20/15 vision 
in the right eye upon service entry and that this decreased 
to 20/25 upon discharge.  The veteran's service medical 
records indicate that the veteran had 20/20 vision in his 
right eye on both service entry and separation.

In order to determine whether the veteran has a current right 
eye disability that had its onset in service, the veteran was 
afforded a VA examination in December 2004.  The veteran 
reported progressively worsening blurry vision and double 
vision beginning soon after an injury in service.  The 
veteran reported that a rifle round exploded in the chamber 
of his rifle in 1994.  After examining the veteran, the 
examiner indicated that the veteran has some degree of 
refractive error.  The examiner noted no evidence of corneal 
scar contributing to blurry vision, and stated that there was 
no evidence for eye misalignment that could explain 
subjective perception of diplopia. With respect to a 
connection to service, the examiner stated that the 
"veteran's complaint of decreased vision or any eye 
disability is not likely caused by the injury in service 
described by the veteran when and automatic round exploded in 
the chamber of the weapon." 

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran has a right eye 
disability that is related to his military service.  While 
the veteran's testimony and service records indicate that he 
was involved in an accident in service involving an exploding 
rifle round, the VA examiner that examined the veteran in 
connection with his claim specifically found that the 
veteran's current eye condition was not related to his 
service injury.  Here, the Board notes that the veteran may 
feel that his condition is related to his service. The Board 
also notes however that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical evidence is against a finding linking the 
veteran's right eye condition with his active duty service.  
Accordingly, entitlement to service connection must be 
denied.  


ORDER

Service connection for a right eye disability is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's lumbar spine claim must be remanded for 
further action.  

In this case, the veteran reports that he sustained injury to 
his low back as a result of his military service, including 
long forced marches carrying heavy packs.  The veteran 
testified that he sought help for his low back from a 
chiropractor almost immediately after service and that he 
continues to suffer back pain.  In this regard, the Board 
notes that the veteran is competent to report his 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Medical records in the veteran's claims file 
indicate that the veteran was seen for his back as early as 
September 1998.

The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine whether 
his current back condition is related to or had its onset in 
service, or whether his subsequent injuries are the cause of 
his current back condition.  Pursuant to VCAA, such an 
examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).  

In addition, the Board finds that the veteran has not 
received adequate VCAA notice regarding this claim.  Here, 
the Board notes that when a veteran files a claim with VA, VA 
is required to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 U.S.C.A. § 3.159(c).  This assistance requires, in 
part, that VA specifically inform the veteran and his 
representative regarding:  (1) information and evidence not 
of record that is necessary to substantiate the claim; (2) 
information and evidence that VA will seek to provide; and 
(3) information and evidence the claimant is expected to 
provide.  VA is also required to request or tell the veteran 
to provide any evidence in his possession that pertains to 
the claim, or something to that effect.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In addition, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. 

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in Mayfield v. Nicholson, 
444 F.3d 1328 (Fed Cir. 2006), found that appropriate VCAA 
notice must be affirmatively provided by VA prior to the 
initial adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.

In this case, while the veteran was afforded a letter from 
the RO regarding the VCAA in connection with his right eye 
claim, to date, neither the veteran nor his representative 
has been issued any sort of notification of the effect of 
the VCAA on his claim of entitlement to service connection 
for a lumbar spine disability, or what VA would do pursuant 
to the VCAA to assist him with respect to this claim.  The 
Board therefore finds that this matter should be remanded so 
that the veteran may be afforded proper notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), to also include 
notice that informs the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if the claim is granted and an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
RO should send the veteran a notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim addressed in this remand, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his back condition.  The aid of the 
veteran in securing relevant records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of any 
back condition found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses the veteran as having 
a back condition, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least as 
likely as not such condition is related 
to a disease or injury in service, to 
include the forced marches with heavy 
packs, as described by the veteran in his 
testimony before the Board. If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


